         Case 3:18-cv-04842-WHO Document 57 Filed 11/14/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: November 14, 2018         Time: 16 minutes        Judge: WILLIAM H. ORRICK
                                 2:32 p.m. to 2:48 p.m.
 Case No.: 18-cv-04842-WHO       Case Name: SteppeChange LLC v. VEON Ltd.



Attorneys for Plaintiff: Denise M. DeMory and Aaron R. Hand
Attorneys for Defendant: Ina T. Long, Michael D. Celio, Benedict Y. Hur, Travis S. Silva, and
Franco Emilio Muzzio

 Deputy Clerk: Jean Davis                             Court Reporter: Debra Pas


                                       PROCEEDINGS

Counsel appear for hearing on motion to remand, motions to dismiss, and motion to compel
arbitration. The Court is inclined to deny the motion to remand. Argument of counsel heard as
to the motion to compel arbitration. Defense reserves the right to renew its motions to dismiss
upon the resolution of the issue of arbitration. Motions taken under submission; written order to
follow.
